                         IN THE UNITED STATES DISTRICT COURT                          REce,veo
                            FOR THE DISTRICT OF NEW JERSEY
                                                                                             OCT 1 72018
  RONALD KEEFE,                                                                         AT 8:30      315
                                                                       . .1 A t·
                                                                      CIVI                 WILLIAM T. WALs/LM
                                                                             CIOn               CLERK
                     Plaintiff,                                No. 18-14512 (AET-TJB)

              V.
                                                            MEMORANDUM OPINION
  SHARON KEEFE, et al.,

                    Defendants.


THOMPSON, U.S. District Judge

       Plaintiff Ronald Keefe seeks to bring this civil action in forma pauperis ("IFP"). IFP

Application, Docket Entry 1-2.

       Plaintiff did not sign the IFP application. Plaintiff must submit a completed, signed IFP

application or the $350 filing fee and $50 administrative fee before the complaint will be filed.

This matter shall be administratively terminated pending submission of the filing and

administrative fees or a signed IFP application.

       An appropriate order follows.




                                                      U.S. District Judge
